Citation Nr: 1444955	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to a temporary total evaluation due to hospitalization over 21 days.

3.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disability (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on need for the regular aid and attendance of another person and/or housebound status. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board also notes that in an April 2010 rating decision, the RO denied the Veteran's claim of entitlement to automobile and adaptive equipment or for adaptive equipment only.  Although the Veteran filed a timely NOD as to this decision, he did not complete his appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a SOC in January 2011.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  The RO informed the Veteran by way of a January 2012 letter that his July 2011 submission was not a timely substantive appeal and provided the Veteran with notice of his appellate rights.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for ischemic heart disease to include as due to herbicide exposure, entitlement to a temporary total evaluation due to hospitalization over 21 days, entitlement to TDIU, and entitlement to SMC must be remanded for additional evidentiary development.

The Board initially notes that at the February 2013 Board hearing, the Veteran testified that he receives treatment at his home from SarahCare Adult Day Care Center Services.  See the February 2013 Board hearing transcript, page 7.  A review of the record reveals that treatment records from this facility have not been requested.  As such, treatment records from this facility should be requested on remand.

With regard to the Veteran's claim of entitlement to service connection for ischemic heart disease, he contends that this disability is due to military service, specifically herbicide exposure.  The Board concedes the Veteran's in-service exposure to herbicides.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  According to 38 C.F.R. § 3.309(e) (2013), ischemic heart disease is one of the listed diseases as presumptively related to herbicide exposure.  However, a review of the Veteran's claims folder is absent a diagnosis of ischemic heart disease.  In this regard, the Veteran was afforded VA examinations in May and November 2010.  After examination of the Veteran, the VA examiner indicated in both examination reports that the Veteran did not suffer from ischemic heart disease.  Pertinently, however, the Veteran testified that the VA examinations were inadequate as a complete examination could not be conducted due to his obesity.  See the February 2013 Board hearing transcript, pgs. 3-4.  Although there is no indication in the VA examination reports that a complete examination could not be conducted due to the Veteran's obesity, the Board finds that an additional VA examination would be probative in order to ascertain whether the Veteran suffers from ischemic heart disease.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

With respect to the Veteran's TDIU claim, the Board notes that the Veteran's service-connected disabilities are the following:  posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the femoral nerve, right lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the femoral nerve, left lower extremity, rated as 10 percent disabling; hearing loss, rated as noncompensable; and diabetes skin ulcers of the lower extremities, rated as rated as 10 percent disabling effective November 4, 2009, and noncompensable from June 20, 2013.  The Veteran's overall combined disability rating is 80 percent.  He therefore meets the schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2013).  

As the Veteran meets the schedular criteria for a TDIU, the evidence must therefore show that the Veteran's service-connected disabilities, either alone or in the aggregate, prevents him from securing and following substantially gainful occupation.  Further medical inquiry on this matter is warranted.

The Board also notes that the Veteran claims entitlement to SMC based on the need for aid and attendance or on account of being housebound.  The relevant evidence addressing the Veteran's factual entitlement to aid and attendance includes a July 2010 Application for Aid and Attendance and/or Housebound Benefits signed by a VA physician.  The form reflected that the Veteran was able to feed himself, but needed assistance in preparing his own meals.  Furthermore, he needed assistance in bathing and tending to other hygiene needs.  However, he was not legally blind, did not require nursing home care, and did not require medication management.  He also had the ability to manage his own financial affairs.  He had significant swelling in the lower extremities, but was able to bear weight to transfer from the restroom, bed, or commode.  He was limited in various aspects due to pannus hanging over his thighs.  His spine and trunk mobility was also limited by the weight and pannus restricting flexion.  He was able to walk ten steps, and utilized an electric wheelchair for mobility.  He was able to access all areas where the electric wheelchair will fit adequately.  In addition to the electric wheelchair, he used a front wheeled walker.  

The evidence indicates that the Veteran's condition may have worsened since the July 2010 Aid and Attendance examination.  Specifically, at the February 2013 Board hearing, he testified that he rarely leaves his home, and can only walk a few steps without the wheelchair.  He also had assistance with bathing and used a catheter for toileting.  He also needed someone to get groceries for him.  He had developed sores on his stomach from the seat belt on the wheelchair.    

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from SarahCare Adult Day Care Center Services.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Obtain any VA treatment records not already of record, including those dated after March 2014,  pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3.  After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine whether he currently suffers from ischemic heart disease.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  If the required testing to determine whether the Veteran suffers from ischemic heart disease cannot be accomplished, such should be noted in the examination report.  The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner's attention is directed to VA testing in July 2014 which showed cardiac enlargement.

4. Thereafter, schedule the Veteran for an examination with respect to his claim for TDIU.  Please also obtain an opinion as to whether the Veteran requires regular aid and attendance or is housebound as a result of his service-connected disabilities.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner should address the following inquires:

(a)  Please provide information concerning any functional impairment resulting from the Veteran's service-connected disabilities (see pages 4-5 of this remand for a listing of service-connected disabilities) that may affect his ability to function and perform tasks in a work setting.

(b) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran requires regular aid and attendance or is housebound as a result of his service-connected disabilities. 

The examiner should address in the examination report whether the following are present as a result of the Veteran's service-connected disabilities:  

* Inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.);  

* inability to attend to the wants of nature; 

* inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or  

* incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  See 38 C.F.R.           § 3.352(a) (2013).  

The examiner is asked to provide the underlying reasons for any opinion expressed.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for ischemic heart disease, temporary total evaluation due to hospitalization over 21 days, TDIU, and SMC must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


